Citation Nr: 1131096	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for diabetes, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Appellant served on active duty for training from March 1963 to September 1963.  He had other periods of active duty for training that are not herein at issue.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Appellant alleges that he was exposed to herbicides while serving in the Army at Eglin Air Force Base (AFB), Florida in 1963.  Specifically, he has reported that while at Eglin AFB, his duties were to work with Army Ranger trainees in the field.  He has noted that he was out in the field with the Rangers for weeks at a time, near where Agent Orange was being used.  The Board notes that herbicides are known to have been sprayed at Eglin AFB in the five square mile C-52A test area from 1962 to 1970.  See e.g. Agent Orange: Herbicide Tests and Storage in the U.S.,VA Office of Public Health, 

http://www.publichealth.va.gov/exposures/agentorange/outside_Vietnam_usa.asp.

In a January 2010 memorandum, the RO found that it was reasonable to conclude that the Appellant had been detailed to Eglin Air Force Base to support Ranger training in 1963 as he was part of the 29th Infantry Regiment at Fort Benning, Georgia (now the 197th Infantry Battalion) and it was common for these infantry soldiers to be detailed to support Ranger training at Eglin AFB.  However, the RO ultimately denied the Appellant's claim, finding that although he was detailed to Eglin AFB in 1963, there was no evidence documenting his exposure to herbicides while stationed there.  

The Board notes that the RO must follow specific development procedures in order to attempt to verify a factual basis for exposure to herbicides in locations other than the Republic of Vietnam.  In pertinent, part, once the Appellant has identified the approximate dates, location and nature of the alleged exposure, the RO must furnish the appellant's description of exposure to the Compensation and Pension (C&P) service via e-mail at VAVBAWAS/CO/211/Agent Orange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  (The Board notes that in the instant case the Appellant has alleged not only that herbicides were sprayed at Eglin AFB while he was stationed there but also that the Ranger training he participated in exposed him to the area where the herbicides were sprayed).  If C&P Service review does not confirm that herbicides were used as alleged, the RO is then to submit a request to the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

In the instant case, while the RO did make its own determination on whether the Appellant's factual exposure to herbicides while stationed at Eglin AFB had been shown, it did not follow the development steps mandated by Manual M21-MR.   The Court has consistently held that the evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1). Accordingly, this case must be remanded for development to be performed in accordance with M21-1MR.    

As the case must be remanded, on remand, the RO/AMC should contact the U.S. Army Ranger Training Brigade at Fort Benning, Georgia and request a description of the entire land area within Eglin AFB where Ranger Training took place in 1963.   In particular, the RO/AMC should ask whether the Eglin AFB training entailed infantry support personnel such as the Appellant, to be in close proximity to the C-52A herbicide testing area within the base.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Army Ranger Training Brigade at Fort Benning, Georgia and request a description of the entire land area within Eglin AFB where Ranger Training took place between March 1963 and September 1963.  In particular, the RO/AMC should ask whether the Eglin AFB training entailed infantry support personnel such as the Appellant, to be anywhere in the vicinity of the C-52A herbicide testing area within the base.  

2.  If, and only if, the U.S. Army Training Brigade is unable to confirm that infantry personnel such as the Appellant would have or would not have been in close proximity to the C-52A testing area, the RO/AMC should forward the Appellant's description of his Agent Orange exposure on Eglin AFB to the VA C&P service.  The RO/AMC should specifically ask the C & P service to request a review of the Department of Defense's inventory of herbicide operations to determine whether the Appellant, as a result of his role in helping to train Army Ranger candidates at Eglin AFB sometime between March and September 1963:

A) Would have been exposed to the herbicides from the Eglin AFB testing area, C-52A, or;

B) Would have otherwise been exposed to herbicides on Eglin AFB.  

3.  Depending on the nature of information received from the U.S. Army Training Brigade and the C&P service, and any additional information received by the Appellant, the RO/AMC should then either send a request to JSRRC for verification of exposure to herbicides or refer the case to the JSSRC coordinator to make a formal finding that sufficient information required to verify the Appellant's herbicide exposure does not exist.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

